Determination on behalf of respondent Commissioner of the New York State Office of Children and Family Services, dated *915March 24, 2011, which after a fair hearing pursuant to Social Services Law § 422 (8) (b), denied petitioner’s request to amend and seal an indicated report of child maltreatment maintained at the State Central Register of Child Abuse and Maltreatment, and concluded that the report was relevant and reasonably related to the provision of foster care, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Cynthia S. Kern, J.], entered on or about July 15, 2011) dismissed, without costs.
Petitioner’s request to have the indicated report against her amended to state that it was unfounded was properly denied. Respondent’s determination was supported by substantial evidence (see Matter of Nelke v Department of Motor Vehs. of the State of N.Y., 79 AD3d 433 [1st Dept 2010]) based on reports from both of petitioner’s foster children that she shook them hard as a means of disciplining them when they misbehaved. The record amply supports the determination to credit the children’s accounts over that of petitioner.
Substantial evidence also supported the finding that, consistent with the aim of protecting children from abuse or maltreatment, the maltreatment report was relevant and reasonably related to petitioner’s provision of foster care. Concur — Tom, J.P., Mazzarelli, Saxe, Catterson and DeGrasse, JJ.